Mr. Presiding -Justice Wall delivered the opinion oe the Court. This is an appeal from an order of the Circuit Court, appointing Miles K. Young receiver of the property and assets of the Illinois Building and Loan Association. It was objected first that Young was a stockholder in the association and interested, therefore, in the corporate assets. This objection, whatever it might have been, was obviated by a transfer of his stock before the appointment. This transfer was apparently made in good faith, and he thereby was relieved of all personal interest in that behalf. A second objection was that he was a party to the proceedings and therefore not eligible. That he was a party would not of necessity disqualify him, but as he has parted with his stock his connection with the proceedings is merely nominal. " It was thirdly objected that at a meeting of stockholders he made a bitter attack upon the officers of the association. We find nothing in the record to sustain this charge, and so we need not inquire whether, if true, it would necessarily disqualify him. It does appear, however, that he was the unanimous choice of a very large meeting of the stockholders, and that while some of the officers of the association objected to his appointment there Avas no objection from stockholders. It is said by Beach on Receivers, Sec. 25, that the selection of a receiver is a matter peculiarly Avithin the discretion of the court, having in view the special circumstances of the case and fitness of the candidate for the position by reason of his occupation, experience and character; and that convincing circumstances amounting to an overwhelming objection in point of propriety, of choice, or something fatal in principle, must be shown to secure a reversal by an appellate tribunal; to the same effect is High on Receivers, Sec. 65; and further, that “ the fact that there are great disputes and differences between the parties in interest, one of Avhom has been appointed receiver, does not of itself constitute sufficient ground for reversing the appointment made by the court below.” There is no allegation or proof against the fitness of the receiver in the present case. He seems to be satisfactory to the great body of stockholders, and the court, presumably knoAving his character and qualifications, Avas willing to accept him as its chief agent in settling the affairs of the corporation. We see no occasion to interfere and the order will therefore be affirmed.